As filed with the Securities and Exchange Commission on November 9, 2012 1933 Act Registration File No. 333-133322 1940 Act File No. 811-21890 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 10 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 11 x (Check appropriate box or boxes.) Keystone Mutual Funds (Exact Name of Registrant as Specified in Charter) 3600 Minnesota Drive, Suite 70, Edina, MN 55435 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (952) 229-8100 Andrew Wyatt Cornerstone Capital Management, Inc. 3600 Minnesota Drive, Suite 70, Edina, MN 55435 (Name and address of agent for service) Copies of Communications to: Steven Lentz Faegre Baker Daniels LLP 2200 Wells Fargo Center 90 South Seventh Street Minneapolis, Minnesota 55402 It is proposed that this filing will become effective (check appropriate box): x ¨ immediately upon filing pursuant to paragraph (b) of Rule 485 on (date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 10 to the Registration Statement of Keystone Mutual Funds on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.9 filed on October 26, 2012.This PEANo.10 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No.9 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the 1933 Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, duly authorized, in the City of Edina and the State of Minnesota on the 9th day of November, 2012. Keystone Mutual Funds By/s/ Andrew S. Wyatt* Andrew S. Wyatt President Pursuant to the requirements of the 1933 Act, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Andrew S. Wyatt* Andrew S. Wyatt President and Trustee November 9, 2012 /s/ Loren R. Kix Loren R. Kix Chief Compliance Officer and Treasurer November 9, 2012 /s/ Daniel Luthringshauser* Daniel Luthringshauser Trustee November 9, 2012 /s/ Clifford Olson* Clifford Olson Trustee November 9, 2012 /s/ John Grunewald* John Grunewald Trustee November 9, 2012 *Loren R.Kix, by signing his name hereto, does hereby sign this document on behalf of each of the above-named Trustees of Keystone Mutual Funds pursuant to the powers of attorney duly executed by such persons. By/s/ Loren R. Kix Loren R. Kix Power of Attorney EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
